Citation Nr: 1618078	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  09-27 903A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen the claim for entitlement to service connection for a back and/or neck disability, and if so, whether service connection is warranted.

2. Whether new and material evidence has been submitted sufficient to reopen the claim for entitlement to service connection for tension headaches, and if so, whether service connection is warranted.

3. Whether new and material evidence has been submitted sufficient to reopen the claim for entitlement to service connection for bilateral tubal ligation, and if so, whether service connection is warranted.

4. Entitlement to service connection for libido changes.

5. Entitlement to service connection for a bladder disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1989 to May 1993.

This appeal comes to the Board of Veterans' Appeals (Board) from May 2007 and September 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO).

In March 2016 the Veteran filed a statement stating that she wished to appeal the April 2015 statement of the case denying entitlement to special monthly compensation based on aid and attendance.  The record reflects, however, that she did not file a Form VA-9 and the March 2016 statement is not timely.  38 C.F.R. § 20.302 (b) (explaining that the Substantive Appeal must be filed within 60 days from the date the RO mailed the SOC or within the remainder of the 1 year period from the date the RO mailed the rating decision).  As such, the Veteran's statement is construed as a new claim and is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is required in this case to ensure that there is a complete record, so that the Veteran is afforded every possible consideration.  

With respect to service medical records, the Veteran's claims file contains her dental treatment records, separation examination, and service treatment records from January to March 1993.  The record reflects that in 1994 the RO noted that the file appeared to contain only partial service medical records for the Veteran; however a request to search for additional records received a negative response.

In January 1994 the RO sent the Veteran a letter noting that the VA had requested her records from the service department and requesting that she send any records in her possession.

The Veteran has not submitted any service medical records to the VA.  However, a December 1993 deferred rating decision indicates that the Veteran reported to a VA examiner that she had a complete set of service medical records.  In a March 2007 statement the Veteran listed specific dates of treatment in service of her claimed conditions between 1990 and 1993.

Neither the January 1994 letter nor any subsequent letter explains to the Veteran that her full service medical records have not been obtained and advises her of what attempts were made to obtain them. On remand, the AOJ should ensure all appropriate procedures have been followed to obtain the Veteran's service records, notify the Veteran of the unavailability of any records, and develop any alternative evidence.

Upon completion of the forgoing, the AOJ should ensure all issues are properly developed and adjudicated, including the issue of entitlement to service connection for libido changes, which has not previously been adjudicated by the AOJ as explained below.

The RO denied service connection for tubal ligation in July 1994.  In November 2006 the Veteran claimed service connection for a "gynecological condition," which the RO interpreted as a request to reopen a claim for service connection for tubal ligation.  The RO found no new and material evidence to reopen the claim in a May 2007 rating decision.  In November 2007 the Veteran claimed service connection for "sexual dysfunction due to side effects of medications taken for service-connected disability," and in February 2008 claimed "libido changes" caused by morphine prescribed to treat her service-connected disability.  In a September 2008 rating decision, the RO found no new and material evidence to reopen the claim for service connection for tubal ligation, but discussed that the evidence did not show that the Veteran had libido changes secondary to medication prescribed for her service-connected right knee disability.  The Veteran has appealed that decision to the Board.  The Board finds the forgoing history requires two claims to be considered and has separated them as noted above into, first, whether new and material evidence has been considered to reopen a claim of entitlement to service connection for tubal ligation, and second, entitlement to service connection for libido changes.

Finally, the Veteran has indicated she has received treatment at the Detroit, Battle Creek, and Phoenix VA medical centers.  No treatment records have been associated with the Veteran's file since 2009.  On remand, the AOJ should ensure all VA treatment records have been obtained.

Accordingly, the case is REMANDED for the following action:

1. Follow all appropriate procedures to obtain the Veteran's complete service medical records, notify the Veteran of the unavailability of any records, and develop any alternative evidence.

2. Obtain all VA treatment records, including those from the Detroit, Battle Creek, and Phoenix VA medical centers.  

3.  After completion of the above and any additional development, including additional VA examinations deemed necessary, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




